PUBLISH

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT                     FILED
                                                              U.S. COURT OF APPEALS
                           ________________________             ELEVENTH CIRCUIT
                                                                    MAR 15 2001
                                                                 THOMAS K. KAHN
                                 No. 99-13558                         CLERK
                          ________________________
                       D.C. Docket No. 96-03142-CV-RWS


BYRON ASHLEY PARKER,
                                                                Petitioner-Appellant,

                                       versus

FREDERICK J. HEAD,
                                                               Respondent-Appellee.

                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                         _________________________
                                (March 15, 2001)


Before EDMONDSON, CARNES and BARKETT, Circuit Judges.

BARKETT, Circuit Judge:

      Byron Ashley Parker appeals the denial of his petition for habeas corpus

pursuant to 28 U.S.C. § 2254, following his conviction for murder and the imposition

of the death penalty. On appeal, Parker argues that he is entitled to relief because:
      1.     His conviction and sentence were based upon inculpatory
      statements obtained after he had invoked his right to counsel, in violation
      of his Fifth and Sixth Amendment rights.

      2.    He was deprived of his Sixth and Eighth Amendment rights to due
      process and against cruel and unusual punishment by the improper
      comments of the prosecutor during closing argument.

      3.     He was denied his Fifth, Sixth and Fourteenth Amendment rights
      to due process and a fair and impartial jury by the prejudicial comment
      of a prospective juror in the presence of other jurors.

      4.    His trial counsel was ineffective and he was thus deprived of his
      Sixth Amendment right to effective assistance of counsel when his
      lawyer:
            (a) admitted to the jury that Parker was guilty of capital
                   murder;
            (b) failed to obtain or present a competent mental health expert
                   to testify during both phases of the trial;
            (c) made prejudicial reference to Parker’s possible eligibility
                   for parole if given a life sentence.

                        PROCEDURAL BACKGROUND

      Parker was indicted for the murder, rape and kidnapping of eleven-year-old

Christie Ann Griffith. The kidnapping charge was dismissed prior to trial, and the

jury found Parker guilty of murder and rape and sentenced him to death. The jury

found three statutory aggravating circumstances supporting imposition of the death

penalty under Georgia law: (1) the murder was outrageously or wantonly vile, horrible

or inhumane in that it involved torture, depravity of mind or an aggravated battery to

the victim; (2) the murder was committed during a rape; and (3) the murder was


                                          2
committed during a kidnapping with bodily injury. On direct appeal, the Georgia

Supreme Court reversed Parker’s rape conviction and determined that the first two

statutory aggravating circumstances were invalid. Parker v. State, 350 S.E.2d 570,

576 (Ga. 1986). Nonetheless, the court affirmed his murder conviction and sentence,

finding that the remaining aggravating circumstance of kidnapping with bodily injury

was sufficient to support the death penalty. Id. The Supreme Court denied certiorari

as well as a request for rehearing. Parker v. Georgia, 480 U.S. 940, reh’g denied, 481

U.S. 1060 (1987).

      On June 24, 1987, Parker filed a petition for writ of habeas corpus with the

Superior Court of Butts County, which was denied after an evidentiary hearing. The

Georgia Supreme Court denied Parker’s timely application for a certificate of probable

cause to appeal the state habeas court’s judgment and ultimately denied certiorari to

review the state habeas court’s denial of relief. Parker v. Zant, 519 U.S. 1043 (1996).

On November 15, 1996, Parker filed his petition for writ of habeas corpus in federal

court, pursuant to 28 U.S.C. § 2254, which was also denied. Parker appeals this

denial.

                             BACKGROUND FACTS

      On June 1, 1984, Christie Ann Griffith was reported missing from her home in

Douglasville, Georgia. During the ensuing investigation, the authorities learned that


                                          3
Parker, a resident of the trailer park where Griffith lived, had been charged with, and

acquitted of, the kidnapping and sexual battery of an eight year-old girl in Florida in

1982. Accordingly, agents from the Georgia Bureau of Investigations and the Federal

Bureau of Investigations went to Parker’s home to question him about the missing girl

and his prior arrest record.1 After a second visit, during which Parker signed consent

forms to search his home and automobile, the agents asked Parker and his wife to

come to the Sheriff’s Department for further questioning.                         Following the

interrogations, Parker was asked to take a polygraph examination, and he agreed to

do so the next morning.

       By the next morning, Parker had changed his mind and, instead of going to the

FBI office for the polygraph examination, called an attorney recommended by his

wife’s employer and arranged to meet him later that day. When the authorities

realized that Parker would not appear for the polygraph, they sought and obtained

arrest warrants alleging a violation of probation for failure to report to his probation

officer and for possession of marijuana which had been found during their search of

Parker’s car.     Parker was arrested later that day at his place of employment.

According to the testimony of Sheriff Lee and Parker’s lawyer, the following events


       1
         In addition to the Florida incident, Parker had pled guilty to “making terroristic threats”
to two women in Fulton County, Georgia, two weeks prior to the disappearance of Griffith, and
had been sentenced to five years probation.

                                                 4
then transpired. Upon again being asked to take a polygraph examination, Parker

replied that he wished to talk first with his attorney. Arrangements were made for

Parker to speak with his attorney at the offices of the FBI prior to the polygraph

examination, and Parker did so. His attorney informed Parker that he was not required

to take the test and strenuously advised against doing so. However, Parker insisted

on taking the test, believing that if he declined to take it his probation would be

revoked because of the marijuana charge, and he indicated to his lawyer that he would

pass the test. Parker’s counsel did obtain the agreement of the authorities that the

polygraph test would be limited to the issue of Parker’s knowledge of the whereabouts

of Christie Ann Griffith.

          Parker’s attorney attempted to observe the polygraph but was not permitted to

remain in the room and left the building after the authorities indicated that the

examination “might take some time.” Before leaving, however, Parker’s attorney told

Sheriff Lee that, whatever the outcome of the test, he wanted to know when it was

over and wanted Parker to contact him as soon as the examination had been

completed.2 Following the polygraph, the examiner told Sheriff Lee that he wanted

to test Parker again the next day, in order to render a complete opinion. He also



          2
              Parker’s attorney gave his home and office telephone numbers to Sheriff Lee and to
Parker.

                                                   5
expressed a belief that Parker knew the location of Christie Griffith’s body. Prior to

leaving the FBI offices, Parker made a phone call to his attorney but was unable to

reach him. Parker then asked to spend the night at home, but this request was denied,

and he was transported back to the jail.

      After returning to the jail, Parker was again read his Miranda rights, and the

interrogation concerning the whereabouts of Christie Ann Griffith continued. Sheriff

Lee testified that during the evening both he and Parker again attempted to call

Parker’s lawyer, but no one answered at either his home or office. Conversely,

Parker’s lawyer testified that after leaving Parker he had gone out to dinner but had

returned home at approximately 10:30 p.m. and had not received any calls or

messages until the Sheriff called at 3:30 or 4:00 a.m. The interrogation of Parker

continued past midnight, and shortly after midnight Parker stated that he had killed

Christie Ann Griffith, although he denied raping her, and he drew a map showing the

location of the body. After a search, the body was found, and both Sheriff Lee and

Parker’s lawyer agree that the Sheriff then reached Parker’s attorney at home between

3:30 a.m. and 4:30 a.m. and informed him that Parker had made a statement admitting

that he had killed Griffith. Counsel then told Sheriff Lee that he was no longer

representing Parker.




                                           6
      Parker was charged with murder and rape in connection with the death of

Griffith and, at a preliminary hearing before Judge Robert James of the Superior Court

of Douglas County, Parker asserted his right to counsel. For the next five days, the

authorities continued to interrogate Parker in the absence of counsel, up to and

including the morning of June 13, just hours prior to the court hearing to appoint new

counsel for Parker.

                                   DISCUSSION

      Parker’s request for federal habeas corpus relief is governed by 28 U.S.C. §

2254, as amended by the Anti-Terrorism and Effective Death Penalty Act, Pub. L. No.

104-132, 110 Stat. 1214 (1996). Under amended § 2254(d), habeas relief from a state

court judgment may not be granted with respect to a claim adjudicated on the merits

in state court unless the adjudication of the claim:

      (1) resulted in a decision that was contrary to, or involved an
      unreasonable application of, clearly established Federal law, as
      determined by the Supreme Court of the United States; or

      (2) resulted in a decision that was based on an unreasonable
      determination of the facts in light of the evidence presented in the State
      court proceeding.

28 U.S.C. § 2254(d). In Williams v. Taylor, 120 S. Ct. 1495 (2000), the Supreme

Court clarified the nature of habeas review as set out in Section 2254(d)(1). Writing

for a majority of the Court, Justice O’Connor explained that:


                                           7
      Under the “contrary to” clause, a federal court may grant the writ if the
      state court arrives at a conclusion opposite to that reached by this Court
      on a question of law or if the state court decides a case differently than
      this Court has on a set of materially indistinguishable facts. Under the
      “unreasonable application” clause, a federal habeas court may grant the
      writ if the state court identifies the correct governing legal principle from
      this Court’s decisions but unreasonably applies that principle to the facts
      of the prisoner’s case.

120 S.Ct. at 1523. The Supreme Court rejected the restrictive “reasonable jurist”

standard adopted by this court in Neelley v. Nagle, 138 F.3d 917, 924-25 (11th Cir.

1998), cert. denied, 525 U.S. 1075 (1999), and concluded that federal habeas relief

would be available under the “unreasonable application” standard only if the state

court’s application of clearly established federal law was “objectively unreasonable.”

Williams, 120 S.Ct. at 1521-22.

      As to findings of fact under 28 U.S.C. § 2254(d)(2), federal courts determine

whether the state court’s finding was based on “an unreasonable determination of the

facts in light of the evidence presented in the State court proceeding.” 28 U.S.C.

§2254(d)(2). A state court’s determinations of fact shall be “presumed to be correct,”

and the habeas petitioner “shall have the burden of rebutting the presumption of

correctness by clear and convincing evidence.” 28 U.S.C. §2254(e)(1). See Hauser

ex rel. Crawford v. Moore, 223 F.3d 1316, 1323 (11th Cir. 2000). However, the

statutory presumption of correctness applies only to findings of fact made by the state



                                           8
court, not to mixed determinations of law and fact. McBride v. Sharpe, 25 F.3d 962,

971 (11th Cir. 1994).

      As to the district court’s findings of fact, they are reviewed under the clearly

erroneous standard. Cunningham v. Zant, 928 F.2d 1006, 1011 (11th Cir. 1991).

Mixed questions of law and fact are reviewed de novo, as are questions of law. Jacobs

v. Singletary, 952 F.2d 1282, 1288 (11th Cir. 1992). It is under this framework that

we review Parker’s claims.

1.    Were Parker’s rights under the Fifth and Sixth Amendments violated by
      the admission of evidence of statements obtained after Parker allegedly
      asked for assistance of counsel?

      A. Violation of the Fifth Amendment and the rule of Edwards v. Arizona

      Parker asserts that he is entitled to habeas relief because his conviction was

based on statements obtained in violation of his rights under the Fifth Amendment.

Specifically, Parker contends that his confession after returning to jail from the

polygraph examination should have been suppressed because the sheriff continued to

interrogate him after he invoked his right to counsel. In Edwards v. Arizona, the

Supreme Court held that an accused, “having expressed his desire to deal with the

police only through counsel, is not subject to further interrogation by the authorities

until counsel has been made available to him, unless the accused himself initiates




                                          9
further communication, exchanges, or conversations with the police.” 451 U.S. 477,

484-85 (1981).

      There is no question, as the Georgia Supreme Court found, that “[p]lainly,

[Parker] invoked his right to counsel prior to taking the polygraph examination.”

Parker v. State, 350 S.E.2d at 573. Likewise it is clear that Parker, disregarding his

lawyer’s advice, voluntarily took the polygraph examination. Id. The Georgia

Supreme Court ruled as follows:

      The real question here is whether Parker re-invoked his right to counsel
      after the completion of the examination. If he did, then further
      interrogation would be barred, unless initiated by Parker.

      It is undisputed that Parker and the sheriff tried to contact Parker’s
      attorney after the completion of the examination, in compliance with the
      attorney’s request. The question is whether Parker thereby expressed a
      desire to deal with the law enforcement officers only through counsel,
      and to remain free of further interrogation until he had an opportunity to
      talk with his attorney. We find that Parker did not unambiguously and
      unequivocally assert such a desire.

Parker, 256 Ga. at 546-47 (emphasis in original). Under Williams v. Taylor, we must

defer to the Georgia Supreme Court’s conclusions unless we find that the state court

adjudication of this claim was contrary to, or involved an unreasonable application of,

clearly established federal law as determined by the Supreme Court. 120 S. Ct. at

1523. Specifically, we review to determine whether the Georgia Supreme Court’s

ruling that Parker did not re-invoke his right to counsel – subsequent to expressly


                                          10
waiving his right to remain silent after consultation with his lawyer – was contrary to,

or an unreasonable application of, clearly established federal law, as determined by

the United States Supreme Court. Id. at 1506.

      The Supreme Court has held that “when counsel is requested, interrogation

must cease and officials may not reinitiate interrogation without counsel present,

whether or not the accused has consulted with his attorney.” Minnick v. Mississippi,

498 U.S. 146 (1990); Arizona v. Roberson, 486 U.S. 675 (1988). The government

does not contest the applicable law. Rather the government argues that there is no

record evidence factually supporting Parker’s argument that, after agreeing to answer

questions at the polygraph examination regarding Christy Griffith’s disappearance,

he reinvoked his right to counsel or his right to remain silent.

      The government accurately notes that throughout the history of this case the

only evidence presented regarding counsel and what attempts were made to request

counsel, was the testimony of Sheriff Lee, Agent Ingram, and Agent McGinnis. None

of these witnesses testified that Parker ever requested counsel or asserted his right to

remain silent. On the contrary, each testified that Parker was advised of his Miranda

rights on several occasions and voluntarily continued to speak with the police officers




                                          11
and agents. Throughout all of the state and federal proceedings, neither Parker3 nor

anyone else has testified that Parker asked for counsel after the polygraph4 or did not

knowingly, freely, and voluntarily speak to the sheriff or the agents. Nonetheless,

Parker argues that Sheriff Lee’s testimony that he as well as Parker tried to call

Parker’s lawyer suffices to prove Parker’s affirmative request for counsel. While it

is arguable that the attempted calls could have been the result of a request for counsel,

any facts leading to the attempted calls are absent from the record. Mindful that on

habeas Parker has the burden to rebut by “clear and convincing evidence” the

presumption that a state court’s fact findings are correct, see 28 U.S.C. § 2254(e)(1),

and given the absence of clear and convincing evidence that Parker re-invoked his

right to counsel, we cannot say that the Georgia trial court’s findings resulted in a

decision that was based on an unreasonable determination of the facts in light of the

evidence presented at trial, or that the Georgia Supreme Court’s decision was contrary

to, or involved an unreasonable application of, clearly established federal law as

determined by the Supreme Court.



       3
          Although Parker submitted an affidavit in the state habeas corpus hearing, he did not
refer to this issue in the affidavit.
       4
         Although it could be argued that Parker executed only a limited waiver at the polygraph
examination because his lawyer and the authorities agreed to limit the questions to a specific
subject matter, such an argument is unavailing because the subject matter about which Parker
agreed to respond to questioning was the disappearance of Christy Griffith.

                                                12
      B.     Violation of the Sixth Amendment and the rule of Michigan v.
             Jackson

      Parker additionally asserts that the admission of Parker’s statements to police

on June 13, 1984, which provided support for the aggravating circumstance of

kidnapping with bodily injury, violated his rights under Michigan v. Jackson, 475 U.S.

625 (1986), as the statements were elicited after adversarial judicial proceedings had

been initiated and he had invoked his right to counsel.

      The Supreme Court has held that “if police initiate interrogation after a

defendant’s assertion, at an arraignment or similar proceeding, of his right to counsel,

any waiver of the defendant’s right to counsel for that police-initiated interrogation

is invalid.” Id. at 637. At his court hearing on June 8, 1984, Parker advised the state

judge that he wanted the assistance of counsel and requested that one be appointed for

him. However, a new attorney for Parker was not appointed until June 13, and Sheriff

Lee questioned Parker “12 to 15 times” in the interim. Notwithstanding this apparent

violation of the Sixth Amendment, the state habeas court determined that this claim

was procedurally barred because Parker failed to raise it at the trial level or on direct

appeal. The district court found that Parker’s claim centering around the June 8

hearing was not raised on direct appeal and was therefore barred under state law.

Parker v. Turpin, 60 F. Supp.2d 1332, 1367-68 (N.D.Ga. 1999) (hereinafter Parker II).

Parker argues that his claim is not procedurally barred as the Georgia Supreme Court

                                           13
specifically addressed it on the merits by expressly holding that there was “no Sixth

Amendment error.” Parker, 350 S.E.2d at 574.

      Alternatively, Parker argues that, even if his claim is deemed defaulted, a

procedural default can be excused – and therefore a federal habeas court may address

the merits of a defaulted claim – if either (1) there was cause for, and prejudice from,

the default; or (2) failure to entertain the claim would result in a fundamental

miscarriage of justice. Id. at 729-31; Murray v. Carrier, 477 U.S. 478, 485 (1986);

Wainwright v. Sykes, 433 U.S. 72, 87 (1977). Such a fundamental miscarriage of

justice has been deemed to be the imposition of a death sentence upon an individual

who, but for the claimed violation, would not have been eligible for the death penalty

under applicable law. Sawyer v. Whitley, 505 U.S. 333, 345-47 (1992); Murray, 477

U.S. at 496. Parker argues that if there is procedural default it should be excused, as

the failure to entertain this claim would result in a fundamental miscarriage of justice

because without his improperly obtained statement regarding the kidnapping with

bodily injury he would not have been eligible for the death penalty. Parker argues that

the inculpatory statement made during the June 13 interrogation is the only evidence

supporting the one remaining statutory aggravating circumstance – kidnapping with

bodily injury.

      It is unnecessary to decide whether or not Parker’s Sixth Amendment claim was


                                          14
procedurally defaulted because his claim is unavailing in either case. If it was not

procedurally barred, we cannot say that the Georgia Supreme Court’s rejection of

Parker’s Sixth Amendment claim was contrary to, or an unreasonable application of,

clearly established Supreme Court precedent in light of Parker’s earlier confession and

other evidence surrounding the rape and death of Griffith, which provided support for

the aggravating circumstance without the June 13th statement. For the same reason

we cannot say that if his claim were procedurally barred, failure to entertain the claim

would result in a fundamental miscarriage of justice.

2.    Prosecutorial misconduct during closing arguments

      The reversal of a conviction or a sentence is warranted when improper

comments by a prosecutor have “so infected the trial with unfairness as to make the

resulting conviction [or sentence] a denial of due process.” Darden v. Wainwright,

477 U.S. 168, 181 (1986) (quoting Donnelly v. DeChristoforo, 416 U.S. 637, 643

(1974)). Parker suggests that such improper comments were made in this case and

that the Georgia Supreme Court’s determination that the comments in question did not

warrant reversal was contrary to, or an unreasonable application of, clearly established

federal law as determined by the Supreme Court. Parker asserts that the prosecutor

injected improper comments in two instances during closing argument: (1) urging the

jury to penalize Parker for exercising his constitutional rights by comparing Parker’s


                                          15
rights to the “rights” he allegedly denied to his victim; and (2) suggesting to the jury

that mental illness could not be considered mitigating.

      Having reviewed the totality of the prosecutor’s closing arguments, we cannot

say that the Georgia Supreme Court’s determination that the prosecutor’s comments

raise “no improprieties so serious as to require the reversal of this case in the absence

of any timely objection to the state’s argument” constitutes a decision that was

contrary to, or an unreasonable application of, clearly established federal law.

3.    Was the jury tainted when 11 of 12 jurors heard a reference to Parker’s
      involvement in a previous incident?

      Parker next asserts that he was denied his Fifth, Sixth and Fourteenth

Amendment rights to due process and a fair and impartial jury when, in the presence

of 11 of the 12 individuals who eventually served on Parker’s jury, one prospective

juror stated that he had heard that Parker had been “released from a similar situation

somewhere” – allegedly a reference to Parker’s prior acquittal on charges of choking

and molesting a young girl in the State of Florida. The relevant colloquy between

defense counsel and the juror is as follows:

      Q:     Did you read anything in the Neighbor or the Constitution or the
             Journal about this case?
      A:     Yeah.
      Q:     Can you recall specifically what you remember?
      A:     Not particularly. I can, you know, I have a vague recollection.
      Q:     Can you tell me what that vague recollection is?
      A:     Okay. I remember the little girl going missing. And then I

                                           16
              remember being arrested, the, you know –
       Q:     Mr. Parker?
       A:     Mr. Parker, okay. And I remember that he had been released from
              a similar situation somewhere in –
       Q:     All right. Now if you would stop there for a moment.

Parker claims that this information was misleading and inherently prejudicial, since

it implied that he was a repeat offender and the jury was not told he was acquitted of

any wrongdoing in that incident.

       The Supreme Court has held that a defendant has the right to trial by an

impartial jury and that, “[i]n the constitutional sense, trial by jury in a criminal case

necessarily implies at the very least that the ‘evidence developed’ against a defendant

shall come from the witness stand in a public courtroom where there is full judicial

protection of the defendant’s right of confrontation, of cross-examination, and of

counsel.” Turner v. Louisiana, 379 U.S. 466, 472- 73 (1965). To safeguard a

defendant’s constitutional rights, the exposure of a jury to extrinsic information has

been “deemed presumptively prejudicial.” Remmer v. United States, 347 U.S. 227,

229 (1954).5 However, the Supreme Court held that this presumption can be rebutted

by demonstrating that the juror’s exposure to the information was “harmless to the

defendant,” and that a trial court “should determine the circumstances, the impact


       5
          The district court conceded that the “information may have resulted in some prejudice
because such information would have been inadmissible at trial.” Parker II, 60 F.Supp.2d at
1380.

                                              17
thereof upon the juror, and whether or not it was prejudicial, in a hearing with all

interested parties permitted to participate.” Id. at 229-30.6

       In this case the Georgia Supreme Court found no prejudice because of the

remedial action taken by the trial court, including specifically questioning jurors to

ensure that none of them were influenced by the venireman’s comments and

appropriately instructing the jury. Based on the record before us, we cannot say that

the state court’s adjudication of this claim was contrary to, or an unreasonable

application of, clearly established federal law as determined by the Supreme Court.

4.     Ineffective assistance of counsel claims

       Under Strickland v. Washington, 466 U.S. 668 (1984), a habeas petitioner is

entitled to relief when counsel’s performance falls below an objective standard of

reasonableness, and there is a reasonable probability that, but for counsel’s errors and

omissions, the result of the proceedings would have been different. Id. at 687. Parker

argues that his counsel rendered ineffective assistance of counsel in three different

       6
           In a subsequent case, the Supreme Court noted that “the remedy for allegations of juror
partiality is a hearing in which the defendant has the opportunity to prove actual bias.” Smith v.
Phillips, 455 U.S. 209, 215 (1982). The Sixth and Ninth circuits have held, at least in part, that
Phillips abandoned Remmer’s presumption of prejudice. See United States v. Sturman, 951 F.2d
1466, 1478 (6th Cir. 1991) cert. denied, 112 S. Ct. 2964 (1992); United States v. Madrid, 842
F.2d 1090, 1093 (9th Cir.) cert. denied, 488 U.S. 912 (1988). Other circuits have rejected this
theory. See Stockton v. Virginia, 852 F.2d 740, 744 (4th Cir. 1988), cert. denied, 489 U.S. 1071
(1989); United States v. Butler, 822 F.2d 1191, 1195 n.2 (D.C. Cir. 1987) (listing the Fourth,
Fifth, Seventh, Eighth, Ninth and Tenth Circuits as continuing to apply Remmer). We need not
decide that issue here, because even assuming Remmer’s presumption of prejudice still applies,
we cannot say that habeas relief was improperly denied in this case.

                                                18
circumstances during the trial: (1) counsel unreasonably told the jury in argument that

Parker was guilty of murder; (2) counsel unreasonably failed to obtain and present a

competent mental health expert at both phases; and (3) counsel unreasonably injected

parole eligibility into the trial.

       A.     Defense counsel’s statements conceding Parker’s guilt

       The state habeas court concluded that the evidence failed to support Parker’s

claim of ineffective assistance of counsel, given counsel’s testimony that the

concession during opening statement and closing argument was a strategic decision

made in consultation with Parker and in light of Parker’s admissible confession, in

order to maintain credibility with the jury for sentencing purposes. Additionally, the

district court concluded that Parker had not shown actual prejudice from counsel’s

arguments, in that he had not established a reasonably probability that, “in light of the

overwhelming evidence against Parker including his confession,” the result of the

proceedings would have been different had counsel not conceded Parker’s guilt. On

the evidence presented to the state court, we cannot say that the state court’s decision

was contrary to, or an unreasonable application of, the Strickland standard, or that the

district court erred in concluding that Parker failed to show the prejudice required

under Strickland.

       B.     Defense counsel’s failure to obtain and present competent mental
              health expert
                                           19
      We likewise find that, on the record before the state habeas court, it cannot be

said that the state court’s conclusion that the evidence failed to support Parker’s claim

of ineffective assistance of counsel for failure to obtain and present a competent

mental health expert at both phases of the trial was contrary to, or an unreasonable

application of, clearly established federal law as determined by the Supreme Court.

Upon a review of the record, we agree with the district court that Parker has failed to

demonstrate the prejudice required under Strickland to support a claim of ineffective

assistance of counsel.

      C.     Defense counsel unreasonably injected parole eligibility into the trial

      Finally, Parker claims that defense counsel improperly injected the topic of

Parker’s possible eligibility for parole into the jury’s sentencing deliberations.

Defense counsel on direct examination had sought to elicit testimony that a person like

Parker would not be paroled for at least 40 years if given a life sentence instead of the

death penalty. While the witness testified to this, he also testified, on both direct and

cross-examination, that in Georgia a person given a life sentence is eligible for, but

would not necessarily be granted, parole after serving seven years. The state habeas

court found no constitutional error. Upon a review of the record, we cannot say that

Parker has produced sufficient evidence to demonstrate that there is a reasonable

probability that, but for counsel’s actions in this regard, the result of the proceedings


                                           20
would have been different. Strickland, 466 U.S. at 668. Accordingly, as Parker has

not established that he was prejudiced by counsel’s errors, we cannot find that the

state court’s adjudication of this claim was contrary to, or an unreasonable application

of, clearly established federal law as determined by the Supreme Court.

      Accordingly, for all of the foregoing reasons, the district court’s denial of

Parker’s petition for writ of habeas corpus is

AFFIRMED.




                                          21